                                           Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 1 of 12




                                  1

                                  2

                                  3
                                  4

                                  5

                                  6                                         UNITED STATES DISTRICT COURT

                                  7
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                  8

                                  9

                                  10        UNITED STATES ex rel
                                            MATTHEW MACDOWELL,
                                  11                                                                     No. C 19-00173 WHA
                                                             Plaintiff,
                                  12
Northern District of California




                                                      v.
 United States District Court




                                  13                                                                     ORDER GRANTING SUMMARY
                                            SYNNEX CORPORATION,                                          JUDGMENT IN FAVOR OF
                                  14                                                                     DEFENDANT; DENYING DAUBERT
                                                             Defendant.                                  MOTION AND MOTION TO FILE
                                  15                                                                     UNDER SEAL.
                                  16

                                  17                                                    INTRODUCTION
                                  18              In this qui tam False Claims Act case, defendant moves for summary judgment asserting,
                                  19       in part, that relator is not an original source. Defendant also brings a Daubert motion to
                                  20       exclude relator’s expert’s report. Relator brings a motion to file under seal portions of his
                                  21       opposition to defendant’s motion for summary judgment and corresponding exhibits attached
                                  22       thereto. For the following reasons, summary judgment is GRANTED in favor of defendant.
                                  23       Defendant’s Daubert motion is DENIED AS MOOT. Relator’s motion to file under seal is
                                  24       DENIED.
                                  25                                                       STATEMENT
                                  26              Relator Mathew MacDowell worked for United Office Solutions, Inc. — a competitor
                                  27       and authorized reseller of Synnex products — from 2007 to 2010.* Relator’s job duties
                                  28   *
                                           There is a discrepancy between the complaint and relator’s deposition testimony. The complaint states relator
                                         Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 2 of 12




                                  1      included following up with government agency customer representatives on contract

                                  2      solicitations. Through his job duties, relator learned that Synnex was awarded major sales

                                  3      contracts with federal agencies for the sale of APC products.

                                  4             Defendant Synnex Corporation is an industry leading information technology distributor.

                                  5      Synnex sold IT products to the federal government through its Multiple Award Schedule,

                                  6      Schedule 70 (“MAS Schedule 70”) contract with the General Services Administration. In

                                  7      2006, Synnex entered into a contract with Huawei Technologies Co., Ltd., a Chinese

                                  8      technology corporation, to sell information technology infrastructure components in the United

                                  9      States. Synnex allegedly imported products manufactured by American Power Conversion

                                  10     Corporation (“APC”) — currently known as Schneider Electric Corporation — containing

                                  11     parts manufactured by Huawei. From 2002 onward, Synnex allegedly offered for sale and sold

                                  12     hundreds of variations of electric power supply products to the government under their MAS
Northern District of California
 United States District Court




                                  13     Schedule 70 knowing that they contained parts from APC that were manufactured in China and

                                  14     the Philippines, countries that are non-designated countries under the Trade Agreements Act of

                                  15     1979 (“TAA”), 19 U.S.C. §§ 2501–2581.

                                  16            Relator filed this lawsuit in August 2012 in the United States District Court for the

                                  17     District of Columbia naming seventeen defendants. The complaint remained under seal while

                                  18     the government was granted nineteen extensions of time to consider intervention. In July

                                  19     2017, the government declined to intervene in relator’s case against Synnex but the action

                                  20     remained under seal pending the government’s resolution of the matter with regard to the other

                                  21     defendants.

                                  22            In December 2018, the District of Columbia court granted the parties’ stipulated request

                                  23     to transfer the case here. In February 2019, all matters being resolved as to all defendants

                                  24     except Synnex, the government moved to unseal the case, allowing Synnex to be served with

                                  25     the complaint. In April 2019, relator filed a third amended complaint which Synnex moved to

                                  26     dismiss arguing that relator’s complaint was based on two publicly disclosed federal lawsuits

                                  27
                                       worked for United Office Solutions from 2007–2009 (Dkt. No. 135 at ¶ 98) but in his deposition, relator testified he
                                  28   worked there from about 2008–2010 (Dkt. No. 158-2 at 19). Because it is helpful to relator’s case, this order will
                                       assume relator worked at United Office Solutions from 2007–2010.
                                                                                                 2
                                       Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 3 of 12




                                  1    filed against it in 2006 and 2007, thereby triggering the Act’s public disclosure bar. 31 U.S.C.

                                  2    § 3730(e)(4)(A).

                                  3            A prior order took judicial notice of the complaints in the two previous lawsuits against

                                  4    Synnex, parsed through the allegations therein, and determined that the instant action was

                                  5    “substantially similar” to the other two lawsuits in that they too “alleged Synnex sold or

                                  6    offered for sale products through GSA that were in violation of the TAA” (Dkt. No. 114 at 4).

                                  7    Given the similarity of Synnex’s alleged conduct in all three suits, the order ruled that the

                                  8    public disclosure bar applied, notwithstanding that those suits involved different products made

                                  9    by different manufacturers (ibid).

                                  10           Nonetheless, because relator offered proof that he had direct and independent knowledge

                                  11   of the allegations in his complaint that appeared to materially add to the publicly disclosed

                                  12   allegations in the other two lawsuits, the order allowed relator’s qui tam suit to proceed under
Northern District of California
 United States District Court




                                  13   the “original source” exception to the public disclosure bar, subject to later proof. Synnex’s

                                  14   motion to dismiss the third amended complaint was nonetheless granted on the ground that it

                                  15   did not meet the particularity requirement of Rule 9(b). Thereafter, having alleged sufficient

                                  16   facts, a later order granted relator’s motion to file the fourth and operative complaint (Dkt. No.

                                  17   129).

                                  18           The operative complaint alleges, in part (Dkt. No. 135 at ¶¶ 6–39) (footnote omitted):

                                  19                  One material requirement of all GSA MAS Schedules 70,
                                                      including Synnex’s contracts, is compliance with the Trade
                                  20                  Agreements Act (“TAA”) and its related regulations. See 19
                                                      U.S.C. §§ 2501 et seq. The TAA requires that all products sold to
                                  21                  the United States government be manufactured in certain
                                                      designated countries deemed to trade fairly with the United States.
                                  22
                                                             These requirements are material for a host of reasons.
                                  23                  They ensure that United States manufacturers and manufacturers in
                                                      countries who trade fairly with the United States are rewarded.
                                  24                  They also ensure that products from certain countries are not
                                                      purchased and used by United States agencies, departments, and
                                  25                  employees where those countries may pose special security risks to
                                                      the United States. This second rational is especially vital in
                                  26                  dealing with software or hardware products that will ultimately be
                                                      connected to computers and networks within the United States
                                  27                  government — the exact types of products Synnex sells to the
                                                      United States.
                                  28
                                                                                        3
                                       Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 4 of 12



                                                   Synnex’s GSA MAS Schedule 70 contracts expressly incorporate
                                  1                and are subject to the requirements of the TAA, 19 U.S.C. § 2501
                                                   et seq., and its related regulations. The TAA requires that all
                                  2                products sold to the United States Government be manufactured in
                                                   designated countries deemed to trade fairly with the United States.
                                  3                See F.A.R. § 52.225-5. . . . The Trade Agreements Clause
                                                   incorporated into Synnex’s MAS contracts specifies the
                                  4                “designated countries” whose “end products” may be offered for
                                                   sale under MAS Schedule 70 Contracts.
                                  5
                                                   This incorporation is accomplished via explicit reference in the
                                  6                contract to 48 C.F.R. §§ 52.225-5 and 52.225-6. Federal
                                                   Acquisition Regulation section 52.225-5 identifies certain
                                  7                “designated countries” under the WTO GPA and provides that a
                                                   contractor is prohibited from delivering products under the contract
                                  8                that are not exclusively made (or substantially transformed) in the
                                                   United States or one of the designated countries. The products at
                                  9                issue in the Synnex’s false claims were made, by way of example,
                                                   in China and the Philippines, which are not TAA designated
                                  10               countries.
                                  11                                 *               *               *
                                  12               GSA does not permit products from non-designated countries to be
Northern District of California
 United States District Court




                                                   offered for sale on the GSA Advantage! website. GSA requires
                                  13               vendors to specifically list all products for sale and their countries
                                                   of origin before the products can be approved for sale on the GSA
                                  14               Advantage! website. These requirements are mandatory for all
                                                   vendors who seek to do business with the GSA, including Synnex.
                                  15
                                                   F.A.R. § 52.225-6, the Trade Agreements Certificate, further
                                  16               requires prospective GSA Schedule contractors to “certify that
                                                   each end product, except those listed in paragraph (b) of this
                                  17               provision, is a U.S.-made or designated country end product as
                                                   defined in the clause of this solicitation entitled ‘Trade
                                  18               Agreements.’” 48 C.F.R. § 52.225-6(a). Under subsection (b), the
                                                   contractor must also list with particularity all of those end products
                                  19               that are not U.S.-made and/or were not produced in a designated
                                                   country. . . .
                                  20
                                                                     *               *               *
                                  21
                                                   So that it could list these products on the GSA schedule, at the time
                                  22               of contract award and on occasions thereafter, Synnex agreed that,
                                                   pursuant to its respective GSA MAS Schedule 70 Contracts, it
                                  23               would sell to the United States Government only end products that
                                                   originated in designated countries, and that it would not sell end
                                  24               products that originated in non-designated countries such as China
                                                   or the Philippines.
                                  25
                                            Relator goes on to allege that “between at least 2002 and the present, and continuing,
                                  26
                                       scores of APC products offered for sale by Synnex to United States agencies originated in
                                  27
                                       China or other non-designated countries and were not TAA compliant products” (id. at ¶ 48).
                                  28
                                                                                      4
                                       Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 5 of 12




                                  1    The complaint alleges a long list of specific sales of APC products allegedly manufactured in

                                  2    China and allegedly sold by Synnex to the government under Synnex’s GSA Schedule contract

                                  3    in violation of the TAA requirement. The complaint also alleges that Synnex hides the fact

                                  4    that it is selling TAA non-compliant products to the government by “bundling” those products

                                  5    with services. Synnex allegedly also conceals the fact that it sells TAA non-compliant

                                  6    products to the government by labeling them “Infrastruxure Manager (“ISX”)” products that

                                  7    Synnex misrepresents are substantially modified in the United States and therefore comply

                                  8    with the TAA. The complaint further alleges that Synnex knew the APC products it was

                                  9    selling to the government were made in China because Synnex imported those products

                                  10   directly from ports in China; the complaint provides a long list of records of imports and

                                  11   records of APC shipments from China made in 2014.

                                  12        Discovery was completed and Synnex now moves for summary judgment arguing: (1)
Northern District of California
 United States District Court




                                  13   relator’s testimony establishes that he is not an original source; (2) relator’s claims based on

                                  14   transactions that occurred prior to August 31, 2006, are time barred; (3) relator cannot bring

                                  15   claims on behalf of medical facilities, educational institutions, or state and local governments;

                                  16   (4) relator’s claims based on transactions that were not processed through Synnex’s GSA

                                  17   contract fail; (5) relator cannot prosecute claims based on non-GSA contract transactions that

                                  18   Synnex mistakenly coded as GSA contract transactions; (6) Synnex’s reliance on APC’s

                                  19   representations as to the country of origin of its products preclude relator’s fraud claim; and (7)

                                  20   where the TAA applies to services, the place of incorporation of the entity providing the

                                  21   services governs the country of origin inquiry (Dkt. No. 158).

                                  22        Relator opposes, arguing, inter alia, that a new unpublished opinion by our court of

                                  23   appeals “warrants revisiting” the issue of whether the previous lawsuits trigger the public

                                  24   disclosure bar (Dkt. No. 160). Relator also moves to file under seal portions of his opposition

                                  25   and corresponding exhibits (Dkt. No. 159). According to relator, Synnex has designated these

                                  26   materials as “confidential” pursuant to their protective order. Lastly, Synnex brings a Daubert

                                  27   motion to exclude relator’s expert’s report. This order follows full briefing and oral argument

                                  28   and hereby resolves all motions.
                                                                                       5
                                        Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 6 of 12




                                  1                                                ANALYSIS

                                  2           1.      SYNNEX’ S MOTION FOR SUMMARY JUDGMENT.
                                  3           Summary judgment is appropriate when “the movant shows that there is no genuine

                                  4     dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

                                  5     FRCP 56(a). The moving party bears the initial burden of establishing the absence of a

                                  6     genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “[T]he

                                  7     burden on the moving party may be discharged by ‘showing’ — that is, pointing out to the

                                  8     district court — that there is an absence of evidence to support the nonmoving party’s case.”

                                  9     Id. at 325.

                                  10          Prior to March 2010, the public disclosure bar to the False Claims Act, and the

                                  11    corresponding original source exception to the bar, read:

                                  12                  No court shall have jurisdiction over an action under this section
Northern District of California
 United States District Court




                                                      based upon the public disclosure of allegations or transactions in a
                                  13                  criminal, civil, or administrative hearing, in a congressional,
                                                      administrative, or Government Accounting Report, hearing, audit,
                                  14                  or investigation, or from the news media, unless the action is
                                                      brought by the Attorney General or the person bringing the action
                                  15                  is an original source of the information.
                                  16                  For purposes of this paragraph, “original source” means an
                                                      individual who has direct and independent knowledge of the
                                  17                  information on which the allegations are based and has voluntarily
                                                      provided the information to the Government before filing an action
                                  18                  under this section which is based on the information.
                                  19    31 U.S.C. § 3730(e)(4) (2006).

                                  20          In March 2010, the Patient Protection and Affordable Care Act amended the public

                                  21   disclosure bar and original source exception. Pub. L. No. 111-148, Title X, § 10104(j)(2), 124

                                  22   Stat. 901 (2010). They now provide:

                                  23                  The court shall dismiss an action or claim under this section, unless
                                                      opposed by the Government, if substantially the same allegations
                                  24                  or transactions as alleged in the action or claim were publicly
                                                      disclosed —
                                  25                  (i) in a Federal criminal, civil, or administrative hearing in which
                                                      the Government or its agent is a party;
                                  26
                                                      (ii) in a congressional, Government Accountability Office, or other
                                  27                  Federal report, hearing, audit, or investigation; or
                                  28                  (iii) from the news media,
                                                                                        6
                                       Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 7 of 12




                                  1                 unless the action is brought by the Attorney General or the person
                                                    bringing the action is an original source of the information.
                                  2
                                                    For purposes of this paragraph, “original source” means an
                                  3                 individual who either (i) prior to a public disclosure under
                                                    subsection (e)(4)(a), has voluntarily disclosed to the Government
                                  4                 the information on which allegations or transaction in a claim are
                                                    based, or (2) who has knowledge that is independent of and
                                  5                 materially adds to the publicly disclosed allegations or
                                                    transactions, and who has voluntarily provided the information to
                                  6                 the Government before filing an action under this section.
                                  7    31 U.S.C. § 3730(e)(4) (2012).

                                  8         As noted, a prior order held that the public disclosure bar applies here, unless relator

                                  9    could show he is an original source, because relator’s allegations are substantially similar to

                                  10   the allegations made in the Crennen and Folliard lawsuits filed in 2006 and 2007, respectively

                                  11   (Dkt. No. 114). That determination was made by parsing the allegations in the two prior

                                  12   complaints and comparing them with the allegations made in the present complaint. Relator
Northern District of California
 United States District Court




                                  13   argues that determination should be revisited in light of our court of appeals’ intervening

                                  14   decision in United States ex rel. Shahinian v. Kimberly-Clark Corp., 807 F. App’x 710 (9th

                                  15   Cir. 2020). This order declines to reconsider that ruling (1) on the basis of an unpublished

                                  16   memorandum opinion when (2) relator did not seek leave to move for reconsideration as

                                  17   required by Civil Local Rule 7-9. Therefore, the public disclosure bar applies here unless

                                  18   relator can show he is an original source of the information.

                                  19        Our court of appeals has held that the 2010 amendments to the public disclosure bar and

                                  20   original source exception do not apply retroactively. Prather v. AT&T, Inc., 847 F.3d 1097,

                                  21   1103 (9th Cir. 2017). Accordingly, this order will apply the pre-amendment version of the

                                  22   original source exception to alleged false claims made prior to the 2010 amendments and will

                                  23   apply the current version of the statute to claims made after the enactment of the amendments.

                                  24   Relator fails under both standards because there is a complete dearth of evidence in the record

                                  25   to show that relator is an original source under either the pre- or post-amendment versions of

                                  26   the Act.

                                  27        To qualify as an original source under the pre-2010 version of the Act, a relator must

                                  28   show that he has direct and independent knowledge of the information on which his allegations
                                                                                       7
                                       Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 8 of 12




                                  1    are based. “To have direct and knowledge under the statute, a person’s knowledge must be

                                  2    firsthand, obtained through his own labor, and unmediated by anything else. The person must

                                  3    also have ‘true knowledge,’ as opposed to guesswork or suspicion . . . .” Prather, at 1104

                                  4    (citations omitted). Importantly, at least under the pre-2010 version of the original source

                                  5    exception, “a relator’s ability to recognize the legal consequences of a publicly disclosed

                                  6    fraudulent transaction does not alter the fact that the material elements of the violation already

                                  7    have been publicly disclosed.” Id. at 1105 (citations omitted).

                                  8         Except for internet research of public information after 2010, relator’s only source of the

                                  9    information underlying his allegations was through his employment with United Office

                                  10   Solutions from 2007 to 2010. Relator’s first experience “with GSA or TAA” was during his

                                  11   employment with United Office Solutions (ibid.), and he never inspected his employer’s

                                  12   records of transactions that occurred before his employment (id. at 30). As part of his duties,
Northern District of California
 United States District Court




                                  13   relator would contact the GSA to find out who had won bids for solicitations his employer had

                                  14   lost (id. at 27). During the course of his employment, he learned that Synnex had sold IT

                                  15   products manufactured by APC to the government.

                                  16        With respect to information relator gained during his employment, relator testified that he

                                  17   could not recall basic information about a transaction between his former employer and the

                                  18   government alleged in his complaint (id. at 17). He did not know whether or not open market

                                  19   transactions had to be TAA compliant (id. at 13–14), whether United Office Solutions only

                                  20   sold products to the government through the GSA (id. at 25–26), whether or not GSA contract

                                  21   holders like Synnex can make sales on the open market that are not part of a GSA purchase (id.

                                  22   at 8–9).

                                  23        Relator testified that he saw an APC replacement car battery that had been shipped to

                                  24   United Office Solutions (id. at 21). That battery indicated that it was made in China (ibid.).

                                  25   Because he remembered the name “APC” as part of Synnex’s offerings, and because he knew

                                  26   that GSA contracting required TAA compliance and that China is not a TAA compliant

                                  27   country, he started asking questions (id. at 21–22). He called a Synnex representative and

                                  28   asked: “are these made in China? Are they all made in China? Or they just make some things
                                                                                       8
                                       Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 9 of 12




                                  1    in China?”; the Synnex employee responded: “Nope, they’re all made in China” (id. at 22).

                                  2    To relator, “this seemed enormously large of a violation” based on his “very little” knowledge

                                  3    of GSA contracting (ibid.).

                                  4         Furthermore, with respect to the documents attached to his complaint or produced in

                                  5    discovery, he either could not identify the documents, could not recall how he previously made

                                  6    determinations about the contents of the documents, or could not recall how he came to possess

                                  7    them (id. at 31–44). This is true for each of the documents relator was questioned about in his

                                  8    deposition. Synnex contends that many of the documents relator produced come from the

                                  9    Federal Procurement Data System website, www.fpds.gov (see Gainor Decl., Exhs. B–F); and

                                  10   several of them even bear indications that they were modified by the government as late as

                                  11   2019 (see, e.g., id. at Exh. B). Synnex thus contends that, contrary to relator’s testimony,

                                  12   relator could not have produced these documents to the government in 2010. Relator’s only
Northern District of California
 United States District Court




                                  13   response is to say that his inability to identify the source of each of over 31 spreadsheets that

                                  14   he was questioned upon during his deposition is of no probative value and that metadata of

                                  15   thirteen of the spreadsheets shows that they were created by United Office Solutions (Dkt. No.

                                  16   160 at 13). That is incorrect. Relator bears the burden of producing evidence creating a

                                  17   genuine dispute that he has direct and independent knowledge of the information upon which

                                  18   he basis his allegations. His lack of knowledge goes to the heart of whether or not he is an

                                  19   original source and further reaffirms that his knowledge is limited and not independent of

                                  20   publicly disclosed information.

                                  21        Finally, with respect to information of false claims relator gained after his employment

                                  22   with United Office Solutions, he had no access to information vis-à-vis his employer (Dkt. No.

                                  23   158-2 at 28); he had no contact with Synnex or American Power Conversion (id. at 28–29); no

                                  24   contact with any relevant government personnel (id. at 29); and no contact with any of the

                                  25   seventeen defendants named in his original complaint (ibid.); his primary means of accessing

                                  26   information was his library card and the internet (id. at 28).

                                  27        As the foregoing demonstrates, relator raises no genuine dispute that he has direct and

                                  28   independent knowledge of the information underlying his complaint; in fact, he points to no
                                                                                        9
                                       Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 10 of 12




                                  1    evidence at all supporting such a contention. Even as to relator’s most specific and persuasive

                                  2    testimony as to one particular transaction, his testimony reveals his knowledge is speculative

                                  3    and secondhand (Dkt. No. 158-2 at 25–26):

                                  4                   Q: Were any of the batteries that — or other products that were
                                                      involved in your claim against UOS [United Office Solutions] the
                                  5                   same as the products that are involved in this lawsuit?
                                  6                   A: Yes.
                                  7                   Q: And how do you know that?
                                  8                   A: They have both the same APC part number and internal
                                                      Synnex part number.
                                  9
                                                      Q: Okay. And were the batteries at UOS that you’re talking
                                  10                  about, were those being sold through the GSA Schedule only?
                                  11                  A: I don’t recall. And you say “batteries,” it was one battery that
                                                      triggered this conversation [with Synnex representatives], one
                                  12                  physical kind of car battery.
Northern District of California
 United States District Court




                                  13                  Q: Okay. So let me talk more broadly then. Were the products
                                                      that UOS was selling only being sold through a GSA Schedule?
                                  14                  And when I say the “products,” I’m talking about the — the
                                                      Synnex-derived products.
                                  15
                                                      A: I — I believe so at the time. I don’t know the answer to that. I
                                  16                  think that there are different contracting vehicles that could have
                                                      been used. To the best of my recollection, yes.
                                  17
                                            Importantly, the sales at issue in the above exchange were resales by relator’s
                                  18
                                       then-employer to the federal government of “Synnex-derived” products, not direct resales by
                                  19
                                       Synnex to the federal government. Even as to those sales, relator’s knowledge whether they
                                  20
                                       were made under United Office Solution’s GSA Schedule contract is speculative, making his
                                  21
                                       knowledge about Synnex’s sales of the APC batteries to the federal government all the more
                                  22
                                       speculative.
                                  23
                                            The result is the same under the current version of the original source rule. To qualify as
                                  24
                                       an original source under the Act as amended in 2010, an individual must either (i) prior to a
                                  25
                                       public disclosure, voluntarily disclose to the Government the information on which his
                                  26
                                       allegations are based, or (ii) have knowledge that is independent of and materially adds to the
                                  27
                                       publicly disclosed allegations and voluntarily provide the information to the Government
                                  28
                                                                                       10
                                       Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 11 of 12




                                  1    before filing an action. 31 U.S.C. § 3730(e)(4)(B). Relator does not satisfy the first test

                                  2    because he did not disclose the basis of his allegations to the government prior to the public

                                  3    disclosure of the substantially similar allegations in the 2006 Crennen complaint and 2007

                                  4    Folliard complaint.

                                  5          Relator does not satisfy the second test because there is no evidence that his knowledge is

                                  6    independent of prior public disclosures. With respect to information he gained after his

                                  7    employment at United Office Solutions, relator conceded that his primary source of

                                  8    information was the internet, “Google, stuff like that, YouTube” (Dkt. No. 158-2 at 28).

                                  9    Therefore, there is no dispute that with respect to allegations based on information relator

                                  10   gained after his employment with United Office Solutions, relator is not an original source.

                                  11         This leaves only those allegations of false claims made after the enactment of the

                                  12   amendments in March 2010 but before relator left his employment at United Office Solutions
Northern District of California
 United States District Court




                                  13   at the end of 2010. Again, relator bears the burden to raise some triable issue of fact that his

                                  14   knowledge of such allegations is independent of public disclosures. Relator was unable to

                                  15   identify how he came into possession of any of the documents he was questioned about during

                                  16   his deposition, and he could not recall whether the transaction identified at paragraph 101 of

                                  17   his complaint was a GSA Schedule transaction requiring TAA compliance, which is the crux

                                  18   of his theory of liability. These failures are fatal to relator’s case.

                                  19         Relator’s failure of recollection is understandable given that the transactions that are the

                                  20   subject of the present complaint occurred more than ten years ago. As relator stated: “I don’t

                                  21   recall. I really — I really don’t recall. . . . It’s ten years ago. . . . I’ve had three kids in ten

                                  22   years. A lot has changed” (Dkt. No. 185-2 at 36–37). No doubt this is true, but it does not

                                  23   change the fact that the burden is on relator to come forward with some evidence showing he is

                                  24   an original source of the information underlying his allegations. The record shows he cannot.

                                  25         Therefore, summary judgment is GRANTED in favor of defendant on the ground that

                                  26   relator is not an original source and, therefore, his claims are barred by the public disclosure

                                  27   bar. This being dispositive, this order does not reach the other arguments raised by Synnex.

                                  28
                                                                                          11
                                       Case 3:19-cv-00173-WHA Document 172 Filed 03/26/21 Page 12 of 12




                                  1         Because Synnex’s motion for summary judgment is granted, its Daubert motion is

                                  2    DENIED as moot.

                                  3         2.      RELATOR ’S MOTION TO FILE UNDER SEAL.
                                  4         In this circuit, courts start with a “strong presumption in favor of access” when deciding

                                  5    whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.

                                  6    2006) (citation omitted).

                                  7         In connection with his opposition to Synnex’s motion for summary judgment, relator

                                  8    filed an administrative motion to file under seal portions of his opposition (see Opp. at 15, 16,

                                  9    18) and exhibits L, O, P, T, U, and X to the declaration of Justin Berger (Dkt. No. 159).

                                  10   Sealing is requested on the sole basis that Synnex has designated all these materials as

                                  11   “confidential” pursuant to the parties stipulated protective order. Synnex, however, failed to

                                  12   file a supporting declaration as required by Civil Local Rule 79-5(e). Accordingly, relator’s
Northern District of California
 United States District Court




                                  13   motion to seal is DENIED .

                                  14                                           CONCLUSION

                                  15        Because the record establishes there is no genuine dispute that relator is not an original

                                  16   source under the False Claims Act, summary judgment is GRANTED in favor of defendant.

                                  17

                                  18        IT IS SO ORDERED.

                                  19

                                  20   Dated: March 26, 2021

                                  21

                                  22
                                                                                               WILLIAM ALSUP
                                  23                                                           UNITED STATES D ISTRICT JUDGE
                                  24
                                  25

                                  26

                                  27

                                  28
                                                                                      12
